UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-7720


WALTER D. BOOKER,

                Plaintiff – Appellant,

          v.

R. TIMMONS, Unit Manager; B. M. CLAUDE, Lieutenant; T.
ROBINSON, Sergeant; G. D. FAULCON, Sergeant; LIEUTENANT
TAYLOR; M. L. ROOK, Correctional Officer,

                Defendants – Appellees,

          and

A.   DAVID   ROBINSON,   Chief    of  Corrections   Operations;
WENDY S. HOBBS, Regional Administrator; EDDIE L. PEARSON,
Lead Warden; C. PARKER, Warden; J. HARRIS, Warden; C.
BOONE, Regional Ombudsman; S. TAPP, Human Rights Advocate;
K.   WHITEHEAD,   Grievance    Coordinator;  L.   GOODE,   Unit
Manager; D. DUGGER, Institutional Hearings Officer,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cv-00555-JCC-IDD)


Submitted:   March 29, 2016                   Decided:    April 7, 2016


Before AGEE and      KEENAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.
Walter D. Booker, Appellant Pro Se. Margaret Hoehl O’Shea,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, John Michael
Parsons, Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Virginia inmate Walter Booker appeals the district court’s

order denying his request for a preliminary injunction in this

42 U.S.C. § 1983 (2012) action.                  The district court denied the

requested injunction because Booker did not show that he could

satisfy    any    of   the    factors    set         forth    in   Winter    v.     Natural

Resources Def. Council, Inc., 555 U.S. 7, 20 (2008).                              The court

made no specific findings of fact in reaching this conclusion.

Rule 52(a)(2), Fed. R. Civ. P., requires that the district court

make particularized findings of fact supporting its decision to

grant   or    deny     a   preliminary       injunction;           such   findings       are

necessary in order for an appellate court to conduct meaningful

appellate     review.          See   H   &       R    Block    Tax    Servs.       LLC    v.

Acevedo-Lopez, 742 F.3d 1074, 1078 (8th Cir. 2014); Kisano Trade

& Invest Ltd. v. Lemster, 505 F. App’x 147, 148 (3d Cir. 2012).

In the absence of any such specific findings, we are constrained

to conclude that the district court abused its discretion in

denying the requested injunction.                    See WV Ass’n of Club Owners &

Fraternal Servs., Inc. v. Musgrave, 553 F.3d 292, 298 (4th Cir.

2009) (stating standard of review).                     We accordingly vacate the

decision     of      the     district    court         and     remand       for     further

proceedings.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                      VACATED AND REMANDED




                                    4